Citation Nr: 1101396	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-29 213	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for right lower extremity 
radiculopathy.  

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to February 
1997.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 2007 and May 2008 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which, in pertinent part, denied 
entitlement to an increased rating in excess of 40 percent for 
central disk herniation, L4-5 with lumbar radiculopathy and 
denied entitlement to service connection for right lower 
extremity radiculopathy.

A September 2007 rating decision granted a temporary total 
evaluation, effective April 10, 2007, for the lumbar spine 
disability based on surgical or other treatment necessitating 
convalescence.  The 40 percent rating was resumed, effective June 
1, 2007.  

The Veteran provided testimony during a videoconference hearing 
before the undersigned in November 2010.  A transcript is of 
record.  

The issues of entitlement to service connection for a 
respiratory disorder, a bowel disorder and depression, 
each claimed as due to service connected lumbar spine 
disability, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to an increased rating in excess of 40 
percent for degenerative disc disease of the lumbar spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Radiculopathy of the right lower extremity is proximately due to 
or the result of service connected degenerative disc disease of 
the lumbar spine.  


CONCLUSION OF LAW

Radiculopathy of the right lower extremity is proximately due to 
or the result of service connected degenerative disc disease of 
the lumbar spine.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Analysis

During a September 2007 VA examination, the Veteran reported 
chronic, sharp pain with stabbing, pins-and-needles-like 
radiating pain down the lateral right thigh and later right leg 
to the posterior foot, as well as weakness and stiffness of the 
right leg due to his low back disability.  A July 2009 MRI 
conducted at the VA medical center (VAMC) revealed new disc-based 
impingements of the descending and exiting nerve roots at the L3-
4, L4-5 and L5-S1 levels.  During an August 2009 VAMC neurology 
consultation, the doctor noted radiating pain that involved the 
right leg.  

The regulations provide that a disability which is proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  In February 
2007, a VA examiner diagnosed degenerative disc disease, lumbar 
spine with right-sided disc extrusion at L3-4, with 
radiculopathy, right lower extremity.  The Veteran has 
consistently reported numbness, tingling, and pain down his right 
leg during treatment for his low back condition and the evidence 
of record does not contradict the VA examiner's finding.  

Therefore, the Board finds that current radiculopathy of the 
right lower extremity is proximately due to or the result of 
service connected degenerative disc disease of the lumbar spine.  



ORDER

Service connection for right lower extremity radiculopathy is 
granted.  



REMAND

During the November 2010 hearing the Veteran stated that he 
received VA treatment during 2007 and 2008.  Such records have 
not been associated with the claims file.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As this evidence is relevant to the Veteran's 
claim, a remand is necessary to obtain all records in VA's 
possession in accordance with the procedures outlined under 
38 C.F.R. § 3.159 (2010).      

In addition, an August 2009 treatment summary from the Veteran's 
private treating chiropractor stated that the Veteran was treated 
during six visits from June to October in 2006 for evaluation and 
treatment of a lower back injury with radiation to the right leg.  
The treatment records have not been obtained and associated with 
the claims file.  VA has a duty to obtain relevant records of 
private treatment.   
38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 
204 (1994).  These records are relevant to the appeal and efforts 
to obtain them should be conducted following the procedures under 
38 C.F.R. § 3.159.  

Finally, during the November 2010 Board hearing, the Veteran 
testified that his lower back symptoms had worsened since his 
last VA spine examination in September 2007.  A Veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95  (1995).  

A Veteran is competent to provide an opinion that his disability 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, a new VA examination must be provided to determine the 
current severity of the Veteran's lumbar spine disability and any 
associated neurological impairments.  



Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should obtain all relevant VA records, 
including records from 2007 and 2008, in 
accordance with 38 C.F.R. § 3.159.  

2.  The AOJ should obtain all private 
treatment records, including records from 
June to October 2006 from the Veteran's 
private chiropractor in accordance with  
38 C.F.R. § 3.159.  

If the Veteran fails to provide any necessary 
releases, he should be informed that he may 
submit the evidence himself.  He should be 
informed of any records that cannot be 
obtained.

3.  The Veteran should be afforded a VA 
examination to evaluate the current severity 
of his low back disability, to include 
whether there is favorable or unfavorable 
ankylosis, and any current neurologic 
abnormalities, including radiculopathy of the 
lower extremities, associated with the 
service connected low back disability.

The examiner should review the claims file.  
This review should be noted in the 
examination report or in an addendum.  All 
tests and studies deemed necessary by the 
examiner should be performed. 

The examiner should note the extent and angle 
of any ankylosis in the spine.

The examiner should also identify the nerves 
involved in the back disability and indicate 
whether there is complete or partial 
paralysis, neuralgia, or neuritis; and 
whether any partial paralysis neuritis or 
neuralgia is mild, moderate, moderately 
severe, or severe.  The examiner should note 
any other neurologic disability associated 
with the back disability.  

4.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions asked for in this remand.

5.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


